Citation Nr: 0724437	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1969 to 
September 1971.  
  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The veteran also filed a notice of disagreement as to the 
RO's August 2002 denial of service connection for bilateral 
hearing loss and tinnitus.  However, the veteran withdrew 
that appeal in writing on a February 2004 VA Form 9.  See 38 
C.F.R. § 20.204 (2006).  Therefore, those issues are not 
currently before the Board.

In addition, the veteran also perfected an appeal of the RO's 
August 2002 denial of service connection for various 
disabilities secondary to the veteran's diabetes mellitus.  
However, the RO resolved those issues in the veteran's favor 
in an October 2005 rating decision.  Therefore, these issues 
are not currently before the Board.

The issue of an increased initial disability rating greater 
than 20 percent for diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy.

2.  The veteran has alleged in-service stressors that are not 
verified or verifiable.




CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  In this regard, a medical provider cannot 
provide supporting evidence that a claimed inservice event 
actually occurred based on a post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  
  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).

If VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).

The veteran contends that he suffers from PTSD as the result 
of several combat and noncombat-related stressors that 
occurred during his service in Vietnam.  Service personnel 
records (SPRs) confirm that the veteran served in Vietnam 
from November 1970 to September 1971, with the U.S. Army 
178th Replacement Company, 90th Replacement Battalion.  His DD 
Form 214 shows that the veteran served as a cook as his 
military occupational specialty (MOS).  

The veteran also credibly states that on various occasions he 
had to perform duties outside of his MOS such as to traveling 
from the base where his unit was stationed to Saigon in order 
to procure supplies.  

With regard to his alleged stressors, the Board has reviewed 
personal statements submitted by the veteran dated in October 
2001 (as part of his original claim), June 2005, May 2006, 
and December 2006.  The Board has also reviewed statements 
made to a private physician, "A.L.," M.D, during an October 
2001 psychiatric evaluation.  Finally, the Board has 
considered photographs submitted by the veteran in May 2006 
that are associated with his military service in Vietnam.

A summary of his stressors is as follows:  (1) The veteran 
asserted vaguely in an December 2006 statement that he was 
subject to a "combat stressor" when he witnessed and saw 
soldiers who were killed in combat; (2) the veteran asserted 
he has nightmares regarding the sight of civilian Vietnamese 
children and other citizens who were wounded by land mines, 
run over by trucks, or massacred; (3) the veteran asserted 
that he saw a helicopter crash; (4) the veteran asserted that 
when he first landed in Vietnam, he saw body bags of deceased 
fellow servicemen loaded onto planes; and (5) the veteran 
asserted that he was subject to an incoming mortar and rocket 
attack at an air base in Saigon, and that on one occasion he 
crawled under his bed during an outbreak of enemy gunfire.   

As to the veteran's assertion that he suffered from a 
"combat stressor," the veteran does not provide specific 
information as to the date, location, or names of those he 
claims he saw killed in combat, despite requests from the RO 
to provide more information.  Although SPRs indicate that the 
veteran did serve in a combat zone while in Vietnam, service 
records do not reflect receipt of medals, badges, wounds, or 
decorations that specifically denote combat with the enemy.  
Further, as noted above, he served as a cook, an MOS that is 
not indicative of combat.  Importantly, the October 2001 
claim and October 2001 private psychiatric report both 
document that the veteran denied any combat-related 
incidents, providing evidence against this claim.  Overall, 
the evidence does not demonstrate any combat.  

In addition, the alleged shelling incident does not reflect 
direct combat with the enemy.  In this regard, VA's General 
Counsel has defined the ordinary meaning of the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
Evidence that the veteran participated in attacking or 
defending an attack of the enemy would ordinarily show he had 
engaged in combat. Id.  The phrase would not apply to 
veterans who served in a general "combat area" or "combat 
zone," but did not themselves engage in combat with the 
enemy.  VAOPGCPREC 12-99.  Thus, the Board finds that there 
is insufficient evidence to demonstrate that the veteran 
engaged in combat with the enemy, and his lay testimony alone 
cannot be used to corroborate the occurrence of any of his 
alleged stressors.   

With respect to a current diagnosis, private psychiatric 
evaluations by Dr. L. dated in October 2001, June 2003, and 
January 2004 diagnose the veteran as having PTSD due the 
various in-service stressors listed above.  As noted above, 
the Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood, 1 Vet. App. at 192.  Further, Dr. L. cannot provide 
supporting evidence that a claimed inservice event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  Thus, the remaining question 
for the noncombat stressors is whether there is credible 
supporting evidence that the alleged in-service stressors 
actually occurred.    

As to all the noncombat stressors alleged by the veteran, 
there is no credible supporting evidence for these alleged 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395.  In this regard, 
neither the veteran nor his spouse's lay statements are 
sufficient. Id. 

Specifically, with regard to the Vietnamese civilian 
casualties, when corroboration or verification is not 
feasible as in the case of civilian casualties, enemy 
casualties, sniper attacks, mistreatment of enemy prisoners, 
or events that occurred while travelling in a convoy, a 
referral to the Joint Services Records Research Center 
(JSRRC), formally known as the U.S. Armed Services Center for 
Unit Records Research (USASCURR), is not warranted.  In these 
instances, a credible buddy statement from a fellow soldier 
would be required in order to corroborate the alleged 
stressor.  The veteran has not submitted any buddy statement.  
Further, the Board finds that the veteran's statements 
regarding his stressors have been very vague and clearly 
provide no basis for the VA to verify the stressors.

In addition, in March 2002, USASCURR responded to the RO's 
request for information on behalf of the veteran by 
emphasizing that civilian casualties are extremely difficult 
to verify, and information that is more precise is required 
from the veteran.  Also, the photographs the veteran 
submitted showing pictures of himself, Vietnamese civilians, 
bunkers, and supply points do not depict any of the traumatic 
events alleged as stressors, and thus do not serve to verify 
his stressors, providing evidence against this claim.    

As to the helicopter crash, dead service members in body 
bags, and gunfire and rocket attacks, USASCURR's March 2002 
response also yielded a negative reply.  In this regard, the 
veteran did not provide a specific two-month time frame for 
the incidents, the precise location (i.e., specific air base 
where the gunfire and rocket attacks occurred, and the names 
of people involved [as to the dead bodies]).  Nor did the 
veteran provide a buddy statement to corroborate his 
assertions.  Without any of the above information, USASCURR 
could not verify these events.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  

As to the body bags, there is also no evidence or allegation 
by the veteran that he was assigned to a graves registration 
unit that would entail direct exposure to the bodies of 
fallen service members.  Again, he has not submitted any 
buddy statement to confirm this stressor.  

As stated above, because the veteran's claimed stressors are 
unrelated to combat, their occurrence must be supported by 
credible, corroborative evidence.  The evidence not only does 
not provide credible, corroborative evidence, it also 
provides evidence against such a finding.  

In conclusion, the Board finds that the veteran has not 
alleged a valid in-service stressor that is verified or 
verifiable based on the information provided, which could 
provide a basis for the diagnosis of PTSD.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in November 
2001, the RO advised the veteran of the evidence needed to 
substantiate his PTSD claim and explained what evidence VA 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also sent a March 2002 letter to the veteran 
with respect to the type of evidence necessary to corroborate 
an in-service stressor.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA for the first 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

With regard to the first element of notice, October 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

In addition, the Board observes that the RO correctly issued 
the initial November 2001 VCAA notice letter prior to the 
August 2002 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  However, the 
above letter did not meet the 4th element of VCAA notice in 
that it did not ask the veteran to provide any evidence in 
his possession that pertains to the PTSD claim. Id at 120-21.  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, there is a presumption of prejudice due to the timing 
error for Dingess notice and the content error in providing 
no 4th element VCAA notice.  However, the Board finds that 
prejudice has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional stressor 
statements, a lay statement from his wife, pictures from 
Vietnam, and some private medical records.  From his 
statements, it is clear the veteran was aware of the evidence 
required to confirm his alleged stressors.  In addition, the 
actual notices provided by the VA are clear and pertinent to 
the veteran's contentions, such that a reasonable person 
could understand what was required to prove the PTSD claim.  
Further, with regard to the fourth element of VCAA notice, 
the VCAA letter dated in November 2001 advised the veteran 
that the VA would obtain "any additional information or 
evidence."  

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents (Dingess letter) 
to conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs,  VA treatment records, and private 
medical evidence as identified and authorized by the veteran.  
The veteran's representative has also requested a remand for 
the RO to attempt to verify in-service stressors by way of 
morning reports and unit records. 

In the case of records requested to corroborate a claimed 
stressful event in service, the veteran must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  38 C.F.R. 
§ 3.159(c)(2)(i).  In this regard, USASCURR specifically 
indicated in March 2002 that the veteran did not provide 
specific enough information in order for them to conduct 
meaningful research as to his stressors.  The RO subsequently 
notified the veteran of the information he needed to provide, 
but subsequent statements from the veteran were still not 
detailed enough to verify his stressors.  Unless the veteran 
provides more specific information - i.e., a specific two 
month time frame for the incidents, the precise location 
(specific air base where the gunfire and rocket attacks 
occurred), or the names of people involved (as to those he 
claims he saw killed in action), there is no basis for a 
remand to verify his alleged stressors.        

In addition, although a facsimile from the Social Security 
Administration (SSA) dated in February 2001 indicated that 
there may be certain outstanding medical records not 
associated with the veteran's claim folder, these records are 
only relevant to treatment for the diabetes mellitus claim on 
appeal, as the veteran was not diagnosed with PTSD until 
October 2001.  Thus, SSA records would not assist the veteran 
with his claim.  

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Consequently, any SSA records not 
currently secured could not alter the ultimate disposition of 
the PTSD claim being denied.     

Finally, a VA medical examination and opinion for PTSD is not 
necessary in this case, because even if a medical opinion 
diagnosed the veteran with PTSD, it would not suffice to 
corroborate the actual occurrence of the claimed in-service 
stressors.  Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. App. 
at 395-396.  

Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for PTSD is denied. 


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2006).

With respect to a notice of disagreement (NOD), a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  38 C.F.R. § 20.201.  While special wording 
is not required, the NOD must be in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review. Id.  A 
veteran must file a notice of disagreement with a 
determination by the agency of original jurisdiction (the RO) 
within one year from the date that the RO mailed notice of 
the determination.  38 C.F.R. § 20.302(a).  

In this case, the veteran's claim for service connection for 
diabetes mellitus was received in June 2001.  In an August 
2002 rating decision, the RO denied the veteran's claim.  The 
veteran responded with a May 2003 notice of disagreement.  
The RO continued its denial of service connection with a SOC 
in December 2003.  The veteran then filed a VA Form 9 
(substantive appeal) received by the RO in February 2004.  
                
The RO then scheduled the veteran for a VA etiological 
examination for his diabetes mellitus claim that was 
conducted in May 2005.  Based on the examiner's findings, the 
RO granted service connection for Type II diabetes mellitus 
as 20 percent disabling by way of a rating decision dated May 
2005.  Notice of this decision was mailed to the veteran in 
October 2005.  This decision was considered a full grant as 
the benefit sought (service connection).  

Subsequently, in a September 2006 statement, the veteran 
stated his belief that his diabetes mellitus had increased in 
severity and should be rated higher than the 20 percent 
rating that was initially assigned.  

The Board construes this September 2006 statement as a timely 
NOD with respect to a higher initial rating for Type II 
diabetes mellitus, as disagreement and further appellate 
review of the claim was clearly requested.  38 C.F.R. § 
20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002) (assuming that the veteran desired appellate review, 
meeting the requirement of section 38 C.F.R. § 20.201 was not 
an onerous task).

However, the claims file does not reflect that a SOC has been 
promulgated as to that claim.  Where a veteran has submitted 
a timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a SOC addressing the issue, 
the Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, the matter is remanded to the RO.

Second, an April 2006 VCAA notice letter that is supposed to 
pertain to the diabetes mellitus issue on appeal is 
inaccurate and unclear.  Specifically, on its first page, it 
incorrectly addresses the separate PTSD issue on appeal.  
Also, with regard to the evidence necessary to substantiate 
the increased rating claim, it indicates that the veteran 
should submit evidence that his "nonservice-connected 
condition has increased in severity."  This simply is 
incorrect and insufficient.  Therefore, a remand is required 
for the RO to issue a new VCAA letter that is compliant with 
38 C.F.R. § 3.159(b)(1) and with all legal precedent as to 
increased rating for diabetes mellitus claim on appeal.   

Third, by way of a February 2001 letter and facsimile to the 
SSA, the RO attempted to obtain copies of any disability 
determinations and associated medical records belonging to 
the SSA.  However, when the SSA responded by facsimile in 
February 2001 that the records were available at a different 
location, and even provided a new facsimile number to obtain 
these records, there is no further indication in the claims 
folder that the RO attempted to obtain these records, which 
may be pertinent to his diabetes mellitus claim.       

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
Although disability determinations by the Social Security 
Administration are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is in 
order to secure these records.


Accordingly, the case is REMANDED for the following action:

1.	With respect to the increased rating for 
diabetes mellitus claim on appeal, the 
RO, by way of a new VCAA letter, must 
notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the increased rating claim, 
of what information or evidence the 
veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the veteran to provide 
any evidence in his possession that 
pertains to the claim.  The notice must 
comply with the recent decision of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and with all legal precedent.  

2.	The RO should request from the Social 
Security Administration records 
associated with the veteran's 
disability claim.  It should request 
copies of any disability determination 
and associated medical records, if any.  
If no records are available, a response 
to that effect must be associated with 
the claims folder.

3.	The RO should furnish the veteran a SOC 
on the issue of an increased disability 
rating for diabetes mellitus.  The RO 
should allow the veteran the 
appropriate period of time in which to 
perfect the appeal of this issue, and 
if the veteran does in fact perfect the 
increased rating issue, the RO should 
pursue any further development that it 
deems necessary.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


